EXHIBIT 13.2 Condensed Consolidated Statement of Income Three months ended Nine months ended (unaudited) September 30 September 30 (millions of Canadian dollars) 2012 2011 2012 2011 Revenues Natural Gas Pipelines Oil Pipelines Energy Income from Equity Investments 71 Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest income and other 43 Income before Income Taxes Income Taxes Expense Current 8 45 Deferred 79 Net Income Net Income Attributable to Non-Controlling Interests 23 26 73 79 Net Income Attributable to Controlling Interests Preferred Share Dividends 6 6 17 17 Net Income Attributable to Common Shares See accompanying notes to the condensed consolidated financial statements. THIRD QUARTER REPORT 2012
